Kerwin and Eschweiler, JJ.
(dissenting). Upon the motion made for a rehearing in this case we are now constrained to dissent from the construction given by the majority opinion construing the amendment of 1917. And we concur with the views on that subject of Justice Vinje in his dissenting opinion.
The following opinion was filed November 16, 1918:
Rosenberry, J.
We have considered the matters urged upon our attention in the briefs of counsel for appellants in support of the motion, for rehearing. While some verbal inaccuracies are disclosed by the hypercritical analysis to which the opinion has been subjected, still, when .the opinion is read in connection with the facts and circumstances of the case, these largely if not entirely disappear. It was not supposed by the court that the question involved was whether the legislature intended by the enactment of ch. 211, Laws 1917, to confirm and validate the titles theretofore attempted to be acquired by all foreign corporations which had not complied with sec. 17706, Stats. It is perfectly clear that the enactments in question have no application to the acts of those foreign corporations which do not comply or have been excused from complying with sec. 17706, and that fact is assumed without repetition throughout the opinion.
In the opinion it is said: “If the legislature had intended by the re-enactment of sub. 1 of sec. 1770/ to confirm and validate the title theretofore attempted to> be acquired by all foreign corporations which had not complied with sec. 17706,” etc. In the interest of clearness of expression there *58should be inserted after the words “sec. 17706” the words “at the time of attempting to acquire such title, and which had thereafter complied with sec. 17706.”
It is not accurate to say that a foreign corporation which has been excused from complying with sec. 17706 has in effect complied therewith, as is argued in the opinion. But, nevertheless, after re-examination, we are clearly of the opinion that the legislature did not, by the re-enactment in ch. 211, Laws 1917, of secs. 17706 and 1770/, intend to do anything except to exempt corporations not organized or conducted for profit from the provisions of sec. 17706 and to confirm the title attempted to be acquired by such corporations prior to the enactment of said chapter.
By the Court. — Motion for rehearing denied.